SHERWOOD, J.
Isaac S. Bristol was the Superintendent of the House of Refuge.
The appellants constitute the Board of Commissioners on Charitable Institutions of the city of St. Louis. Acting in that capacity and having authority of law so to do, upon charges preferred, etc., they removed Bristol from his office aforesaid.
Whereupon the St. Louis Circuit Court brought up before it by cerUora/ri the proceedings of the commissioners, and having done so, quashed such proceedings.
The facts aforesaid give this court no jurisdiction over this cause; hence we order it transferred to the St. Louis Court of Appeals.
All concur.